Citation Nr: 0724070	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  05-27 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an effective date prior to February 24, 2004 
for service connection for the cause of the veteran's death.


ATTORNEY FOR THE BOARD

R. Williams, Legal Intern







INTRODUCTION

The veteran has verified dates of active duty with the 
Philippine Commonwealth Army between December 1941 and May 
1946.  The veteran was a prisoner of war (POW) of the 
Japanese government from April 1942 to September 1942, and he 
died in September 1994.  The appellant is the veteran's 
widow.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which granted service connection 
for the cause of the veteran's death.  The appellant 
subsequently perfected a timely appeal regarding the 
effective date assigned for that award.


FINDINGS OF FACT

1.  The veteran died in September 1994.

2.  The original claim for service connection for cause of 
the veteran's death was received by the RO on February 24, 
2004.


CONCLUSION OF LAW

The criteria for an effective date earlier than February 24, 
2004 for the grant of entitlement to service connection for 
the cause of the veteran's death have not been met.  38 
U.S.C.A. § 5110 (West 2002 & Supp. 2007); 38 C.F.R. § 3.400 
(2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant of the information or 
evidence needed to substantiate the claim and must assist the 
claimant by making reasonable efforts to obtain identified 
relevant evidence.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision by the RO, and must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The Board acknowledges that the appellant has not been 
notified of the laws and regulations regarding her claim for 
an earlier effective date.  However, as will be discussed 
below, the Board has determined that there is no legal 
entitlement to the claimed benefit as a matter of law.  The 
notice provisions and duty to assist provisions are not 
applicable to a claim, where the claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit.  VAOPGCPREC 5-2004 (June 23, 2004).  
As there is no dispute as to the underlying facts of this 
case, and as the Board has denied the claim as a matter of 
law, the notice provisions and duty to assist provisions are 
inapplicable.  See Sanders v. Nicholson, 487 F. 3d 881, 889; 
see also Livesay v. Principi, 15 Vet. App. 165, 179 (2001) 
(en banc); Wensch v. Principi, 15 Vet. App. 362 (2001).

Given the foregoing, there is no issue as to whether VA has 
complied with its duty to notify the appellant of her duties 
to obtain evidence,  see Quartuccio v. Principi, 16 Vet. App. 
183 (2002), and the Board finds that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating this claim.  38 U.S.C.A. §§ 5102, 
5103 and 5103A (West 2002); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to an appellant are to be avoided).  
Accordingly, it is not prejudicial for the Board to decide 
the matter without further development.  Bernard v. Brown, 4 
Vet. App. 384 (1993).

Earlier Effective Date

The appellant is claiming entitlement to an effective date 
prior to February 24, 2004 for a grant of service connection 
for the cause of the veteran's death.  In essence, she 
contends that the effective date of the award should 
correspond to the date of the veteran's death in 1994.

Under governing law, the effective date for an award of 
compensation based on an original claim will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  An 
exception to this rule is that the effective date of an award 
of death compensation or dependency and indemnity 
compensation for which an application is received within one 
year from the date of death shall be the first day of the 
month in which the death occurred.  38 U.S.C.A. § 5110(d)(1) 
(West 2002). 

A claim, or application, is broadly defined as a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2006).  For claims filed for 
death benefits, a specific claim in the form prescribed by 
the Secretary must be filed in order for death benefits to be 
paid to any individual under the laws administered by VA.  38 
C.F.R. § 3.152(a) (2006).  An informal claim is defined as 
any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant which is not sui 
juris may be considered an informal claim; such informal 
claim must identify the benefit sought.  38 C.F.R. § 3.155 
(2006); see Brannon v. West, 12 Vet. App. 32, 34-35 (1998). 

In determining when a claim was received, the Board must 
review all communications in the claims file that may be 
construed as an application or claim.  See 38 U.S.C.A. § 
7104(a) (West 2002); Quarles v. Derwinski, 3 Vet. App. 129, 
134 (1992).  The first evidence of record of any 
communication from the appellant requesting VA DIC benefits 
is her formal claim received by VA on February 24, 2004.  The 
appellant does not contend that she filed a formal or 
informal claim for DIC prior to February 24, 2004.  

In a September 2004 rating decision, service connection for 
the cause of the veteran's death was granted and was assigned 
an effective date of February 24, 2004.  The facts in this 
appeal are not in dispute.  The veteran's certificate of 
death shows he died in September 1994 of cardiopulmonary 
arrest.  Prior to February 24, 2004, there is no 
communication from the appellant or other qualified person, 
of record, which indicates a desire to claim service 
connection for the cause for the veteran's death.  Therefore, 
an effective date prior to February 24, 2004, the date that 
has been assigned, may not be granted.  

The facts are not in dispute and an effective date prior to 
February 24, 2004 for service connection for the cause of the 
veteran's death is not warranted as a matter of law.  

For the reasons provided above, the preponderance of evidence 
is against the appellant's claim.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2006).  The Board regrets that a more 
favorable determination could not be made in this case. 


ORDER

Entitlement to an effective date prior to February 24, 2004 
for service connection for the cause of the veteran's death 
is denied.



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


